Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response After Final, filed 07/14/2021, with respect to Claims 10-14, 16-18 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment, sent to applicant on 08/11/2021, to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Catherine Voisinet on 08/18/2021.
The application has been amended as follows: 
Claim 10 is amended to read as: 
A cutting method using a stamping press comprising a punch and die moveable relative to each other, wherein the punch has a flat portion with a cutting edge for shearing the workpiece in conjunction with the die, and a projecting portion extending in a direction perpendicular to the cutting edge of the flat portion, the cutting method comprising: 
providing a workpiece comprising:
a first metal sheet having an abutting portion
a second metal sheet having an abutting portion
a weld portion joining the first and second metal sheet at the abutting portions; and
heat affected zones formed on both sides of the weld portion
positioning the workpiece relative to the punch such that the projecting portion is aligned with one or more of the weld portion or the heat-affected zone of the workpiece such that the projecting portion would contact one or more of the weld portion or heat affected zone before the cutting edge of the flat portion of the punch; and 
cutting the workpiece by moving the punch and a die relative to each other such that the projecting portion begins to cut one of the weld portion or heat affecting portion in a perpendicular direction before the cutting edge of the flat portion and the die shear the remainder of the work piece.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 10, Abe discloses a cutting method using a stamping press comprising a punch and die moveable relative to each other (See Fig. 1), wherein the punch has a flat portion (flat portion of abve 12, Fig. 1) with a cutting edge for shearing the workpiece in conjunction with the die (Para. 22), and a projecting portion (12, Fig. 1) extending in a direction perpendicular to the cutting edge of the flat portion (See Fig. 1).
Abe is silent wherein the cutting method comprising: 
providing a workpiece comprising:
a first metal sheet having an abutting portion
a second metal sheet having an abutting portion
a weld portion joining the first and second metal sheet at the abutting portions; and
heat affected zones formed on both sides of the weld portion

cutting the workpiece by moving the punch and a die relative to each other such that the projecting portion begins to cut one of the weld portion or heat affecting portion in a perpendicular direction before the cutting edge of the flat portion and the die shear the remainder of the work piece.
Hiroo teaches an analogous invention wherein comprising a first metal sheet and a second metal sheet joined at a weld portion, and a heat-affected zone around the weld portion(See Page 3, Line 89-101 of translation of Hiroo), for the purpose of obtaining a tailored blank material (See Page 5, Line 177-178 of translation of Hiroo. However, the invention of Hiroo does not make it obvious to position this workpiece of Hiroo relative to the punch of Abe such that the projecting portion is aligned with one or more of the weld portion or the heat-affected zone of the workpiece such that the projecting portion would contact one or more of the weld portion or heat affected zone before the cutting edge of the flat portion of the punch.
Additionally, Abe and Hiroo fail to meet the limitation of cutting the workpiece by moving the punch and a die relative to each other such that the projecting portion begins to cut one of the weld portion or heat affecting portion in a perpendicular direction before the cutting edge of the flat portion and the die shear the remainder of the work piece.
Other relevant prior art references include:
US20150217395A1 teaches a similar weld configuration, but fails to disclose a stamping/cutting press.
US20130086961A1 teaches a similar weld configuration, but fails to disclose a stamping/cutting press.
US10384296B2 also teaches a similar weld configuration, but fails to disclose a stamping/cutting press.
Therefore, Claim 10 of the instant application is allowable over the available prior art.
Claim 11-14, 16-18 are thus also allowable, as being dependent of allowable Claim 10.

Claim 10-14, 16-18 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725